DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, 17-18, and 21-22 in the reply filed on 10/4/2022 is acknowledged.
Claims 15-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10-12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the binder…” There is insufficient antecedent basis for “the binder”. The claim should instead recite “the at least one binder.” Additionally, the term “distributed essentially” in line 1 of claim 3 is a relative term which renders the claim indefinite. The term “distributed essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim could be clarified by changing “the binder” to “the at least one binder” and by deleting “essentially”. 
Claim 4 recites “wherein the binder…” There is insufficient antecedent basis for “the binder”. The claim should instead recite “the at least one binder.”
Claim 5 recites “wherein the binder…” There is insufficient antecedent basis for “the binder”. The claim should instead recite “the at least one binder.”
Claim 6 recites “wherein the foaming agent”. There is insufficient antecedent basis for “the foaming agent”. The claim should instead recite “the at least one foaming agent.” The claim should also state that SDS is sodium dodecyl sulfate. 
Claim 7 recites “wherein the binder…” There is insufficient antecedent basis for “the binder”. The claim should instead recite “the at least one binder.” Additionally, claim 7 recites “wherein the binder is polyvinyl alcohol and is present in an amount from about 0.5 to about 10 in terms of wt% of the foam product.” The claim is indefinite because the claim is to a composition, and not a foam product, and thus it is unclear how much polyvinyl alcohol binder is present in the composition, and not a future intended use of that composition. 
Claim 8 recites “wherein said dispersant…” There is insufficient antecedent basis for “said dispersant”. The claim should instead recite “the at least one dispersant”.
Claim 10 recites “The composition of claim 1, further comprising increased thermal insulative properties.” The claim is indefinite because it is unclear what has increased thermal insulative properties, and it is further unclear what the “increased thermal insulative properties” are in relation to. It is unclear if the composition is what has increased thermal insulative properties and if so, compared to what? Thus, the scope of claim 10 is unclear. 
Claim 11 recites “The composition of claim 1, further comprising increased acoustic insulative properties.” The claim is indefinite because it is unclear what has increased acoustic insulative properties, and it is further unclear what the “increased acoustic insulative properties” are in relation to. It is unclear if the composition is what has increased acoustic insulative properties and if so, compared to what? Thus, the scope of claim 11 is unclear. 
Claim 12 recites “wherein the foam product is rigid and stable.” The term “stable” is a relative term which renders the claim indefinite. It is unclear what falls within the scope of “stable” and what does not. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 17-18 recite “The process of claim 14…” However, claim 14 does not recite a process. Claim 14 is to “The composition of claim 1.” Thus, the scope of claims 17-18 is unclear. The claims could be clarified by stating “The composition of claim 14” in both claims 17 and 18. 
Claim 14 recites “the fiber” in line 1. There is insufficient antecedent basis for this limitation. Claim 1, on which claim 14 depends, recites a fiber component, and thus claim 14 should recite “the fiber component is a fiber pulp.” 
Claim 21, second to last line, recites “said fiber.” There is insufficient antecedent basis for this limitation. The claim does not previously prefer to a fiber, but recites a fiber component. Claim language must be kept consistent in order for proper antecedent basis to be present. Claim 21, last line, recites “to create the foam composition.” There is insufficient antecedent basis for this limitation. The claim does not previously prefer to a foam composition, but recites a foam product, which is a future intended use of the composition recited in the instant claims. These issues are also present in claim 22. The third to last line of claim 22 recites “said fiber” and should recite “said fiber component”, and the last 2 lines recite “the foam composition” and should recite “the foam product.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (WO 2018/097312 A1). Because WO 2018-097312A1 is in Japanese, the machine-translated English equivalent is cited below and is attached.
WO 2018/097312A1 teaches a composition comprising a fiber-containing composite (entire document); sodium dodecyl sulfate (¶139); and a paper force improver (¶73). See ¶139. WO 2018/097312A1 expressly teaches that examples of the paper force agent include starch, gums, a hydrophilic polymer, and alginic acid (¶73) This corresponds to the instantly claimed binder, and also corresponds to the instantly claimed dispersant which includes “plant gums” in instant claim 8. Furthermore, the paper force modifier also includes materials which are necessarily “water soluble viscosity modifiers” as recited in instant claim 8. WO ‘312A1 specifically states that anionic surfactants act to facilitate foaming, meaning the anionic surfactant is a foaming agent (¶70). Thus, the sodium dodecyl sulfate anionic surfactant used in the example disclosed at ¶139 is a foaming agent. WO 2018/097312A1 teaches that the compositions include a dispersant (¶44). The starch described as the “paper force improver” is not modified, and is therefore “native starch.” The starch is also the same as the binder of the instantly claimed invention and will therefore necessarily perform the same function as “binder.” Examples of the fiber for use in the compositions includes wood fiber pulp (see ¶11, line 208 of the attached translation and ¶1, line 346). It would have been obvious, based on the teachings of Sugawara et al., to combine a wood pulp fiber; SDS anionic surfactant (which is expressly described to facilitate foaming); and starch, plant gums, and/or hydrophilic polymers to form a composition, given the teachings described above. 
It is noted that the limitations which recite “wherein the fiber component forms a viscous mixture that is converted to a foam product upon the addition of the foaming agent once the viscous mixture reaches a predetermined dryness” is a product-by-process; the limitation of a foam product is a future intended use of the instantly claimed composition; and the limitations stating that “the foam product is resistant to shrinkage during drying and remains rigid” are properties of the future intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The composition of WO ‘312A, which comprises the same materials as recited in instant claims 1-8, 14, 17, and 21-22, is capable of performing the intended use of “foam product” as it is used to produce a foam product, the future intended foam product of which is capable of being “resistant to shrinking during drying” and which “remains rigid” and is “stable;” and the composition is also capable of forming a viscous mixture that is converted to a foam product upon the addition of the foaming agent once the viscous mixture reaches a predetermined dryness. The composition is also capable of performing the intended use of a foam product meeting instant claim 13. 
The composition of WO ‘312A1 comprises the same materials are recited in claims 1-6, 8, 14, 17, and 21-22. This composition will necessarily have the same properties as the composition of the instant claims, by virtue of the same materials being present, including forming a viscous mixture having a predetermined viscosity; having increased thermal insulative properties; and having increased acoustic insulative properties. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, WO ‘312 A1 teaches that the foam is obtained from a slurry of the fibers, the slurry of which has a higher viscosity, meaning the fiber component forms a viscous slurry (mixture) having a predetermined viscosity (see ¶64). WO 312 A1 also teaches that the produces produced using the fiber composition disclosed therein are used for heat insulating materials and sound insulating materials, meaning they have “increase” thermal and acoustic insulating properties. See ¶94. 
Regarding claim 3, when a paper force agent such as starch, gums, a hydrophilic polymer, and alginic acid (¶73) are added to the fibers of WO ‘312A1, the paper force agent, which corresponds to the instantly claimed binder, will necessarily be “distributed throughout the fiber component” and will form a matrix. 
Regarding the limitation of claim 21 which reciter “wherein said composition is produced by a process comprising…and subsequently mixing in at least one foaming agent to create the foam composition,” this is a product-by-process limitation. Likewise, the limitation of instant claim 22 which recites “wherein the composition is produced by a process comprising… and subsequently mixing in at least one foaming agent to create the foam composition” is a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The composition of WO ‘312 A1 comprises the same materials as recited in the instant claims, and is the same as that of the instant claims, regardless of the method by which the components are combined to form the composition. 

Claims 1-14, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2016/0289453).
Cai et al. teach fiber composite foam materials (abstract). The foam is rigid (¶38). The foam may comprise an adhesive additive such as polyvinyl alcohol, which corresponds to the instantly claimed binder and/or dispersant (see claims 4 and 8). The adhesive additive is used in amounts of, for example, 5% (see ¶41 and ¶160). This falls within the scope of claim 7. Examples of fiber include wood pulp (¶24). The compositions used to produce the foams further include a foaming agent such as sodium dodecyl sulphate (SDS) (¶44). The foam materials of Cai et al. are used for thermal and insulations, and thus have “increased” thermal and acoustic insulative properties. It would have been obvious, based on the teachings of Cai et al. to combine a wood pulp fiber; SDS foaming agent; and polyvinyl alcohol which corresponds to the instantly claimed binder and/or dispersant, to form a composition, given the teachings described above. It would have been obvious to one of ordinary skill in the art to use 5% of polyvinyl alcohol, as this is the amount of adhesive additive used in the Examples, and PVA is disclosed as an alternative to polyvinyl acetate. Use of the same material, i.e. polyvinyl alcohol, which is the same as the instantly claimed binder and/or dispersant and will therefore necessarily perform both or either function of binder or dispersant, together with a wood pulp fiber (which is also recited in the instant claims) will result in the PVA being “distributed essentially throughout the fiber component to create a fiber matrix,” because the same materials are being used. 
Regarding claim 5, the binder of claim 1, on which claim 5 depends, is optional. Thus, Cai et al. meets instant claim 5. 
The compositions of Cai et al. will necessarily have a “predetermined viscosity” and be viscous to some degree. This meets claim 9. Cai et al. expressly teaches that the foams are rigid (¶38), and rigid foams will be stable to at least some degree. The PVA disclosed for use in Cai et al. meets both or either the instantly claimed binder and dispersant. 
It is noted that the limitations which recite “wherein the fiber component forms a viscous mixture that is converted to a foam product upon the addition of the foaming agent once the viscous mixture reaches a predetermined dryness” is a product-by-process; the limitation of a foam product is a future intended use of the instantly claimed composition; and the limitations stating that “the foam product is resistant to shrinkage during drying and remains rigid” are properties of the future intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The composition of Cai et al., which comprises the same materials as recited in instant claims 1-8, 14, 17, and 21-22, is capable of performing the intended use of “foam product” as it is used to produce a foam product, the future intended foam product of which is capable of being “resistant to shrinking during drying” and which “remains rigid” and is “stable;” and the composition is also capable of forming a viscous mixture that is converted to a foam product upon the addition of the foaming agent once the viscous mixture reaches a predetermined dryness. The composition is also capable of performing the intended use of a foam product meeting instant claim 13. 
Regarding the limitation of claim 21 which reciter “wherein said composition is produced by a process comprising…and subsequently mixing in at least one foaming agent to create the foam composition,” this is a product-by-process limitation. Likewise, the limitation of instant claim 22 which recites “wherein the composition is produced by a process comprising… and subsequently mixing in at least one foaming agent to create the foam composition” is a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The composition of Cai et al. comprises the same materials as recited in the instant claims, and is the same as that of the instant claims, regardless of the method by which the components are combined to form the composition. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (WO 2018/097312 A1) and further in view of Andersen et al., (US RE 39,339E). 
Sugawara et al. teach the composition as discussed in this action above, the rejection of which is incorporated herein by reference. Sugawara et al. do not expressly teach that the compositions include a gelatinized slurry of starch or a pregelatinized starch powder. 
However, Andersen et al. teach compositions comprising fibers, starch-based binder, and dispersants (column 8, lines 50-54). The starch of the starch-based binder is preferably unmodified, meaning it is “native.” See column 9, lines 1-2. The starch-based binder is in granular form (which meets “powder”) and may be pre-gelated. Examples of fibers include wood fibers (see column 43, lines 36-39) produced from pulp (making them fiber pulp; see column 44, lines 51-52). The compositions are used to produce foams (see entire document, such as title, abstract, and column 44, lines 61-63). The compositions have increased viscosity (column 10, lines 55-58). Andersen expressly states that polyvinyl alcohol can be added to the compositions (see column 49, lines 5-7) in amount of from about 0.5 to about 15% by weight, more preferably from about 1% to about 10% by weight (column 49, lines 19-22). This meets the “binder” of instant claim 7. It is additionally noted that the pre-gelated starch of Andersen et al., can meet the dispersant of the instant claims (see instant claim 8) or the binder of instant claims 4-5, and the PVA of Andersen et al., which is not modified, is the same as the PVA recited in instant claims 7 and 8, and therefore corresponds to either or both of the binder of instant claim or the dispersant of the instant claims, as the PVA compound of Andersen et al. is identical to the PVA recited in claims 7 and 8 and will behave in an identical manner when added to a fiber-containing composition used to produce foams. The compositions of Andersen et al. are form-stable (column 19, lines 40-41). This will form a “fiber matrix.” This mixture also has a predetermined viscosity and is viscous. See column 25, lines 19-22. The compositions of Andersen et al. contain a foaming agent (column 45, lines 28-29). 
Both Sugawara et al. and Andersen et al. relate to the field of compositions comprising fibers and used to produce, for example, foams (see entire Andersen reference and ¶6, ¶63, and ¶139 of Sugawara) used for, for example, insulating materials (see ¶94 of Sugawara and column 14, line 28 of Andersen et al.) or board paper (¶94 of Sugawara and column 10, line 29 of Andersen et al.). It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a starch-based binder, including a pre-gelated granular (i.e. powder) starch binder, as disclosed in Andersen et al., in the compositions of Sugawara et al. in order to provide a composition with high viscosity, which results in increased dispersion of fibers, and the starch-based compositions with higher viscosity also allow the fibers to remain thoroughly and evenly dispersed  throughout the mixture. See column 7, lines 29-42 of Andersen et al. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2016/0289453) and further in view of Andersen et al., (US RE 39,339E). 
Cai et al. teach the composition as discussed in this action above, the rejection of which is incorporated herein by reference. Cai et al. do not expressly teach that the compositions include a gelatinized slurry of starch or a pregelatinized starch powder. 
However, Andersen et al. teach compositions comprising fibers, starch-based binder, and dispersants (column 8, lines 50-54). The starch of the starch-based binder is preferably unmodified, meaning it is “native.” See column 9, lines 1-2. The starch-based binder is in granular form (which meets “powder”) and may be pre-gelated. Examples of fibers include wood fibers (see column 43, lines 36-39) produced from pulp (making them fiber pulp; see column 44, lines 51-52). The compositions are used to produce foams (see entire document, such as title, abstract, and column 44, lines 61-63). The compositions have increased viscosity (column 10, lines 55-58). Andersen expressly states that polyvinyl alcohol can be added to the compositions (see column 49, lines 5-7) in amount of from about 0.5 to about 15% by weight, more preferably from about 1% to about 10% by weight (column 49, lines 19-22). This meets the “binder” of instant claim 7. It is additionally noted that the pre-gelated starch of Andersen et al., can meet the dispersant of the instant claims (see instant claim 8) or the binder of instant claims 4-5, and the PVA of Andersen et al., which is not modified, is the same as the PVA recited in instant claims 7 and 8, and therefore corresponds to either or both of the binder of instant claim or the dispersant of the instant claims, as the PVA compound of Andersen et al. is identical to the PVA recited in claims 7 and 8 and will behave in an identical manner when added to a fiber-containing composition used to produce foams. The compositions of Andersen et al. are form-stable (column 19, lines 40-41). This will form a “fiber matrix.” This mixture also has a predetermined viscosity and is viscous. See column 25, lines 19-22. The compositions of Andersen et al. contain a foaming agent (column 45, lines 28-29). 
Both Cai et al. and Andersen et al. relate to the field of compositions comprising fibers and used to produce, for example, foams (see entire Andersen reference and entire Cai et al. reference) used for, for example, insulating materials (see abstract and ¶10 of Cai et al. and column 14, line 28 of Andersen et al. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a starch-based binder, including a pre-gelated granular (i.e. powder) starch binder, as disclosed in Andersen et al., in the compositions of Cai et al. in order to provide a composition with high viscosity, which results in increased dispersion of fibers, and the starch-based compositions with higher viscosity (disclosed in Andersen et al.) also allow the fibers to remain thoroughly and evenly dispersed  throughout the mixture. See column 7, lines 29-42 of Andersen et al. 

Claims 1-5, 7-14, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., (US RE 39,339E). 
Andersen et al. teach compositions comprising fibers (entire document), starch-based binder (entire document), and dispersants (column 8, lines 50-54). The starch of the starch-based binder is preferably unmodified, meaning it is “native.” See column 9, lines 1-2. The starch-based binder is in granular form (which meets “powder”) and may be pre-gelated. Examples of fibers include wood fibers (see column 43, lines 36-39) produced from pulp (making them fiber pulp; see column 44, lines 51-52). The compositions are used to produce foams (see entire document, such as title, abstract, and column 44, lines 61-63). The compositions have increased viscosity (column 10, lines 55-58). Andersen expressly states that polyvinyl alcohol can be added to the compositions (see column 49, lines 5-7) in amount of from about 0.5 to about 15% by weight, more preferably from about 1% to about 10% by weight (column 49, lines 19-22). This meets the “binder” of instant claim 7. It is additionally noted that the pre-gelated starch of Andersen et al., can meet the dispersant of the instant claims (see instant claim 8) or the binder of instant claims 4-5, and the PVA of Andersen et al., which is not modified, is the same as the PVA recited in instant claims 7 and 8, and therefore corresponds to either or both of the binder of the instant claims (claim 7) or the dispersant of the instant claims, as the PVA compound of Andersen et al. is identical to the PVA recited in claims 7 and 8 and will behave in an identical manner when added to a fiber-containing composition used to produce foams. The compositions of Andersen et al. are form-stable (column 19, lines 40-41). 
The binder of Andersen et al. is added to the fibers to form a mixture. This mixture will necessarily have binder “distributed essentially throughout the fiber component” and create a fiber matrix. An object of Andersen is to distribute the fibers throughout a mixture which is foamed to form a form-stable foam. See entire Andersen reference. The mixture of fibers and binder in Andersen et al. also has a predetermined viscosity and is viscous. See column 25, lines 19-22. The compositions of Andersen et al. contain a foaming agent (column 45, lines 28-29). 
It is noted that the limitations which recite “wherein the fiber component forms a viscous mixture that is converted to a foam product upon the addition of the foaming agent once the viscous mixture reaches a predetermined dryness” is a product-by-process; the limitation of a foam product is a future intended use of the instantly claimed composition; and the limitations stating that “the foam product is resistant to shrinkage during drying and remains rigid” are properties of the future intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The composition of Andersen et al., which comprises the same materials as recited in the instant claims, is capable of performing the intended use of “foam product” as it is used to produce a foam product, the future intended foam product of which is capable of being “resistant to shrinking during drying” and which “remains rigid” and is “stable;” and the fiber component of the composition is also capable of forming a viscous mixture that is converted to a foam product upon the addition of the foaming agent once the viscous mixture reaches a predetermined dryness. The composition is also capable of performing the intended use of a foam product meeting instant claim 13, as well as providing “increased thermal” and “increased acoustic” insulative properties. 
Regarding the limitation of claim 21 which reciter “wherein said composition is produced by a process comprising…and subsequently mixing in at least one foaming agent to create the foam composition,” this is a product-by-process limitation. Likewise, the limitation of instant claim 22 which recites “wherein the composition is produced by a process comprising… and subsequently mixing in at least one foaming agent to create the foam composition” is a product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The composition of Andersen et al. comprises the same materials as recited in the instant claims, and is the same as that of the instant claims, regardless of the method by which the components are combined to form the composition. The compositions are also used to produce foams. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766